DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottet (US 2012/0139483).
Regarding claim 1, Cottet, figure 5, discloses a stacked output structure of a capacitive power supply for welding equipment, comprising: a plurality of capacitors (41) to be connected in parallel (see figure), two electrodes of each capacitor are respectively provided with a pin (42, 43), wherein: the two pins of each of the capacitors includes a long pin (43) and a short pin (42, see figure), a group of pins with the same height being provided with the same polarity (see figure, paragraph 0039); at least a lower Printed Circuit Board (PCB) bus plate (44) and at least an upper Printed Circuit Board (PCB) bus plate (46) placed in stack provided above the capacitor (though elements 44 and 46 are identified as conducting layer, it is obvious to consider the conducting layers as bus plates, as the bus plate or traces or tracks are formed of the conductive layer, including any other traces or circuits not connected with capacitor, the 

Regarding claim 2, the modified structure of Cottet further discloses wherein a conductive bus layer is provided on a surface of a PCB bus plate (obvious as applied to claim 1 above, see figure). 

Regarding claim 3, the modified structure of Cottet further discloses wherein at least one conductive bus layer is provided within a PCB bus plate (obvious as the conductive layer is functioning as bus plate, as explained and applied to claim 1 above). 

Regarding claim 4, the modified structure of Cottet further discloses wherein bus layers on the same PCB bus plate are provided for the same polarity; and the pins are connected with the bus layers of the PCB bus plate (see figure, paragraph 0039). 

Regarding claim 5, the modified structure of Cottet further discloses wherein an insulation layer for protecting a bus layer is provided on a surface of the PCB bus plate (obvious as protective layer for protecting conducting layer, as well as, the insulting 

 Regarding claim 6, the modified structure of Cottet further discloses wherein an insulation layer (45) for separating each bus layer is provided within the PCB bus plate (see figure). 

Regarding claim 8, the modified structure of Cottet further discloses wherein two electrodes of each capacitor are respectively provided with a pin upwards (see figure). 

Regarding claim 9, the modified structure of Cottet further discloses wherein a conductive bus layer is provided on each of two surfaces of a PCB bus plate (see figure). 

Regarding claim 10, the modified structure of Cottet further discloses wherein bus layers on the same PCB bus plate are provided for the same polarity; and the pins are connected with the bus layers of the PCB bus plate (see figure, paragraph 0039).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
 lower PCB bus plate is connected with the short pin; and a passing through hole is provided, at a position corresponds to the long pin, on the lower PCB bus plate; and the long pin passes through the passing through hole in the lower PCB bus plate and is connected with the upper PCB bus plate, and there is a gap between the long pin and an inner wall of the passing through hole, as required by claim 1 of the present invention. The remaining claims 2 to 6 and 8 to 10 depend from claim 1 and are believed allowable over the Cottet reference for at least the same reasons. Accordingly, Applicant respectfully submits that claims 1 to 6 and 8 to 10 are allowable, and withdrawal of the Section 103 rejection of those claims is respectfully submitted.
This is not found to persuasive.
As explained in the rejection the prior art to Cottet discloses the lower PCB bus plate (44) is connected with the short pin (42); and a passing through hole (48) is provided, at a position corresponds to the long pin (43), on the lower PCB bus plate; and the long pin passes through the passing through hole in the lower PCB bus plate (as shown in figure) and is connected with the upper PCB bus plate (see figure), and there is a gap (space between the pin and the opening / recess between the long pin and an inner wall of the passing through hole, as claimed in 1 of the present invention.
Therefore, Cottet meets the limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bayerer (US 2017/0079132), figure 4, discloses a printed circuit board with multiple bus plate, and capacitor with electrodes connected to the respective bus plates. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / May 10, 2021